 


110 HR 3471 IH: Atomic Veterans Medal Act of 2007
U.S. House of Representatives
2007-09-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 3471 
IN THE HOUSE OF REPRESENTATIVES 
 
September 4, 2007 
Mr. Tiahrt (for himself, Mr. Moran of Kansas, Mr. Moore of Kansas, and Mrs. Boyda of Kansas) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To provide for the award of a military service medal to members of the Armed Forces who were exposed to ionizing radiation as a result of participation in a test of atomic weapons. 
 
 
1.Short titleThis Act may be cited as the Atomic Veterans Medal Act of 2007. 
2.Atomic testing service medal 
(a)Service medal requiredThe Secretary of Defense shall design and produce a military service medal, to be known as the Atomic Testing Service Medal, to honor members of the Armed Forces who were exposed to ionizing radiation as a result of atomic weapons tests conducted by the United States between 1945 and 1963. 
(b)Distribution of medalThe Secretary of Defense shall issue the Atomic Testing Service Medal to each person who, while a member of the Armed Forces serving on active duty, was exposed to ionizing radiation as a result of atomic weapons testing conducted by the United States between 1945 and 1963. In the case of any such person who is deceased, the medal shall be issued to the next-of-kin of such person. 
 
